department of the treasury - ug a internal_revenue_service washington d c contact person identification_number telephone number fax number t eo bi employer_identification_number tax_exempt_and_government_entities_division date a egend i n o e n t o f u o t o g m i m o z u dear sir or madam we have considered your request for rulings as to the consequences of several proposed transactions on your exempt status under sec_501 of the internal_revenue_code and your classification as other than a private_foundation under sec_509 of the code facts a owns and operates a comprehensive general acute care hospital facility and adjacent professfonal office building a is an organization exempt from federal_income_tax under sec_501 of the code and is other than a private_foundation within the meaning of sec_509 and sec_170 of the code bis a primary care group practice that was formed by a in to support its charitable scientific and educational_purposes and is currently administered for the benefit of a its sole member b serves as the physician services component of a's integrated health care delivery system b has assets consisting principally of cash accounts_receivable intangible assets office furniture and medical equipment a board_of directors appointed by a governs b b is and has been at all times since its founding an organization described in c of the code - that is not a private_foundation because it is a supporting_organization described in sec_509 of the code c was organized in to solicit and receive bequests to finance construction projects c also owns or activities in furtherance of a's operations and to hold funds for the benefit of a the buildings used by b and jeases property to b and one of its subsidiaries ais the sole member of c and elects its board_of directors c is an organization described in c of the code that is not a private_foundation because it is a supporting_organization described in sec_509 of the code d is a texas business corporation all of the stock of which is owned by c d provides management services to h and b pursuant to management agreements in addition as of date d provides management services to one independent physician d intends to expand its management services to additional independent physicians in the future e is a texas business corporation all of the stock of which is owned by a that performs functions for a that are required to be performed by a taxable entity to this end e owns a's common membership interest in f doing business as g e is currently one of four common membership owners in addition e is planning to acquire durable medical equipment for resale and lease to a and b patients as well as to other customers a proposes to undertake a reorganization of its current corporate structure to achieve certain administrative efficiencies and more fully implement an integrated system of health care delivery in connection with the implementation of this a has created h h is organized and will operate exclusively for the benefit of a in that capacity h will act as the sole member of aand will replace a as the sole member of certain a-related entities in the reorganized health care system h will enter into arrangements with a-related entities for_the_use_of facilities and space necessary for its operations a's executives will be transferred to h and will serve as executives for both h and a h will also replace a as the sole member of both band c the substitution will be reflected in the governing documents of b and c h's activities will be limited to i overall strategic planning for a and the health care system including establishing and coordinating policies that will be implemented by a-related entities that are part of the health care system ii supervising on a limited basis the operations of a-related entities that are part of the health care sygtem iii providing management services to a and related entities including the management of the health care system wide funds iv making distributions to a and related c entities that are part of the health care system and v ensuring that all activities of all a-related entities are in the best interests and in support of a support to entities that are unrelated to a although no transfers of non-cash assets are currently planned it is possible that certain a-related entities may transfer non-cash assets to h and ail or a portion of such assets may be subsequently transferred to another a related_entity hwill not provide services or se - rulings requested the following rulings are requested the reorganization and the resulting corporate structure will not result in the revocation of or otherwise adversely affect the continued status of a as an organization described in sec_501 of the code nor will it adversely affect the status of b or as organizations described in sec_501 c the reorganization and resulting corporate structure will not cause a to lose its nonprivate foundation status under sec_509 and sec_170 of the code nor will it cause b or c to lose their nonprivate foundation status under sec_509 of the code any transfers of funds assets services and or personnel in connection with the reorganization will not jeopardize the continued status as an organization described in sec_501 of the code as applicable of the organization providing such funds assets services and or personnel any transfers of funds assets services and or personnel will not adversely affect the continued nonprivate foundation status of a b or c under sec_509 or sec_509 of the code as applicable any payments for transfers of funds assets services and or personnel in connection with the reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code law and analysis sec_501 of the code exempts from taxation organizations described in subsection c including corporations organized and operated exclusively for charitable and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substafitial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office revrul_69_545 1969_1_cb_117 has established that an organization that engages in activities that promote health in the community may be considered to have a charitable purpose within the meaning of sec_501 in revrul_74_132 1974_1_cb_152 the service stated that an organization whose purpose was to sponsor specific projects and programs to improve hospital services to its patients and to support and promote the hospital's education training and research programs qualified for exemption in revrul_69_463 1969_2_cb_131 a hospital derived income from leasing office space in an adjacent office building to a medical group although the medical group served on the hospital's medical staff and used the leased -4- facilities to provide medical services to its private patients the service concluded that any income received by the hospital was substantially related to the hospital's exempt_purpose see also revrul_69_464 1969_2_cb_132 leases of office space by an exempt hospital to members of its medical staff who contribute importantly to the hospital's exempt functions are not considered business leases within the meaning of sec_514 as then in effect in revrul_78_41 1978_1_cb_117 the sole purpose of a_trust was to accumulate and hold funds for use in satisfying malpractice claims against a hospital the revenue_ruling determined that the trust was an integral part of the hospital because it was controlled by the hospital and was performing a function that the hospital could perform directly and thus was exempt under sec_501 the ruling's treatment of the trust as exempt is consistent with sec_1_502-1 of the treasury regulations regulations which provides that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the grounds that its activities are an integral part of the exempt_activities of its parent that exemption will not be adversely affected if as a matter of accounting the subsidiary derives a profit from its dealings with the parent organization sec_170 of the code refers to an organization whose principal purpose or function is the provision of medical or hospital care sec_509 of the code provides in pertinent part that an organization will not be considered to be a private_foundation if it is an organization described in sec_170 other than clauses vii and viii sec_509 of the code excludes from the definition of a private_foundation an organization that a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or b is organized supervised or controlled by or in connection with one or more organizations described in sec_509 or and z 4c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 _ sec_1_509_a_-4 of the regulations provides in pertinent part that in order to be classified as an organization described in sec_509 an organization must stand in one of the designated relationships to its supported_organization it must be either i operated supervised or controlled by ii supervised or controlled in connection with or 2s - re iii operated in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test as defined thereafter in sec_1_509_a_-4 and respectively the responsiveness test requires that the supporting_organization be responsive to the need or demands of the publicly_supported_organization meaning inter alia that a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly_supported_organization b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting_organization or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by virtue of a b or c the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization sec_1_509_a_-4 and ii of the regulations the integral part test requires that the supporting_organization maintain a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides meaning that inter alia the activities engaged in for or on behaif of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves section sec_1 a i i and ii of the regulations sec_511 imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by if less the allowable deductions that are directly connected with the carrying on of the trade of business with certain modifications sec_512 provides that rents_from_real_property and incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt-financed under sec_514 sec_514 defines debt-financed_property as any property that is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year debt financed property does not include any property substantially related to the exercise or performance by such organization of its exempt purposes 2s sec_512 exempts from the definition of unrelated_business_taxable_income income from the sale exchange or other_disposition of non-inventory items and items not held for saie in the ordinary course of business sec_513 defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of secffon only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes following the reorganization the activities of a and its affiliated entities will continue to further a’s exempt health care purposes a will continue to provide health care to the community by operating a licensed acute care hospital with a full service emergency room and by providing medical treatment education and research likewise b will continue to be organized and operated exclusively to benefit a by serving as the physician services component of a's integrated health care delivery system as reflected in its governing documents -and c will continue to be organized and operated exclusively to benefit a by soliciting and receiving bequests to finance construction projects and to hold funds for a and to lease property to other a-related entities as reflected in its governing documents h will oversee the activities of a-related entities will participate in establishing and coordinating policies of a-related entities that are part of the health care system will provide management services to a and related entities that are part of the health care system will assist in strategic planning for the health care system and generally will ensure that all activities of a-related entities are in furtherance of a's exempt purposes furthermore as a result of the close relationship between a and h a will continue to have a significant voice in the financial policies of b and c i conclusions as a result of the activities of a and of related entities that are part of h which will be solely in furtherance of a's exempt health care purposes the proposed reorganization and any related transfers of assets funds services and or personnel will not i adversely affect the tax exempt status of a b or c ii adversely affect the nonprivate foundation status of a borc or iii cause any of these entities to recognize unrelated_business_taxable_income _ -t- therefore we rule as follows ruling sec_1 the reorganization and the resulting corporate structure will not result in the revocation of or otherwise adversely affect the continued status of aas an organization described in sec_501 of the code nor will it adversely affect the status of b or c as organizations described in sec_501 the reorganization and resulting corporate structure will not cause a to lose its nonprivate foundation status under sec_509 and sec_170 of the code nor will it cause b or c to lose their nonprivate foundation status under sec_509 of the code any transfers of funds assets services and or personnel in connection with the reorganization will not jeopardize the continued status as an organization described in sec_501 of the code as applicable of the organization providing such funds assets services and or personnel any transfers of funds assets services and or personnel will not adversely affect the continued nonprivate foundation status of a b or c under sec_509 or sec_509 of the code as applicable any payments for transfers of funds assets services and or personnel in connection with the reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented in this letter we do not rule on the applicability of any other sections of the code and regulations to your case a because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records a copy of this letter will be furnished to your exempt_organizations area manager 2g if you have any questions about this rulin telephone number are shown in the heading of t g please contact the person whose name and his letter sincerely yours signed marvin friedlander marvin friedlander manager exempt_organizations technical group t m e 2k
